DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on 09/21/2021.  These drawings are new matter, particularly figure 9 For example:
	a.	Rails 180’ and 182’ relative to rear wall 103 and inner wall 104’;
	b.	Rails 180’ and 182’ relative to locking mechanisms 111’ and 112’;
	c.	Rails 180’ and 182’ relative to the waste receptacle 110’.
	These are just a few instances of new matter found in Figure 9 of the drawings filed on 09/21/2021.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “securement interface” in claim 4 and “guide structure and the waste receptacle is slidable along the guide structure so the waste receptacle is removable from the first position” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-3, 10-11 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 2 recites the limitation “the additional space” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
7.	Claim 12 recites the limitation “the additional space” in line 31. There is insufficient antecedent basis for this limitation in the claim. 
8.	Claims not addressed are rejected based on their dependency from a rejected base claim.



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 1-3, 6, 10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 20150129718 A1), in view of Cunningham et al. (US 20120137902 A1), hereinafter “Cunningham”. 
11.	Regarding Claim 1, Koyama discloses an aircraft including an aircraft lavatory (Abstract, para. [0045]; aircraft including an aircraft lavatory 18A as seen in FIGS. 1-6)  for single person use or assisted person use (the single person use or assisted person use is an intended use and is therefore not required) comprising: 
an aircraft body containing an aircraft cabin (an aircraft body by definition contains an aircraft cabin, see FIG. 1), the aircraft cabin having a longitudinal length between a front of the cabin and a rear of the cabin (the aircraft cabin by definition has longitudinal length between a front of the cabin and a rear of the cabin, see FIG. 1), and the aircraft cabin having a lateral width between opposite first and second interior sidewalls extending upwardly and curving laterally toward each other to a roof of the aircraft cabin (the aircraft cabin by definition has a lateral width between opposing first and second interior sidewalls extending upwardly and curving laterally toward each other to a roof the aircraft cabin, see FIG. 6 for sidewall 32 curving laterally toward a roof of the aircraft cabin); 
a floor surface in the aircraft cabin (para. [0045]; floor surface 26); and 
a lavatory structure in the aircraft cabin (lavatory structure 18A as seen in FIG. 1), the lavatory structure (18A) being positioned in an area between the floor surface (26) and the first interior sidewall (30A) and comprising: 
a plurality of walls enclosing and defining a lavatory interior space (paras. [0045]-[0048]; plurality of walls at least consisting of walls 30A, 30B, 34, 28 as seen in FIGS. 3-6), wherein one of the plurality of walls is coextensive with a portion of the first interior sidewall (wall 30A coextensive with wall 28 as well as wall 34 coextensive with wall 32); 
a toilet (para. [0053]; toilet 40) inside the lavatory interior space (SA/SB); 
a washing station inside (42) the lavatory interior space (SA/SB); and 
a waste receptacle inside a storage compartment (para. [0057]; waste receptacle placed inside storage compartment 48A) attached to the washing station (42), 
wherein the waste receptacle is in the position when attached to the washing station (waste receptacle inside storage compartment 48A being in the position when attached to the washing station 42), and 
wherein the waste receptacle is in the position when it occupies a predetermined volume of space in the storage compartment of the aircraft cabin (the waste receptacle inside the storage compartment 48A occupies a first predetermined volume of space while inside the storage compartment 48A, the inter space SA/SB of the lavatory 18A being unobstructed by the position of the waste receptacle),
wherein the lavatory interior space is sufficient volume so that two adult humans simultaneously fit within the lavatory interior space (as seen in FIG. 6 when waste receptacle interior space SA/SB provides sufficient volume for accommodating two adult humans simultaneously to fit within the lavatory 18A).
	Koyama is silent regarding the lavatory being a dual configuration lavatory, the waste receptacle movable between first and second position such that in the second positon the waste receptacle increases an occupiable floor area. 
	Cunningham discloses a dual configuration waste receptacle (Cunningham Abstract, paras. [0023]-[0024]; waste receptacle 120 as seen in FIGS. 1-3) wherein the waste receptacle is movable between a first positon and a second position (waste receptacle 120 movable from a first position such as the receptacle 120 being outside a storage compartment 410 and occupying first predetermined volume inside a galley way as seen in FIG. 2), wherein the waste receptacle in the first positon when releasably attached to the storage compartment (waste receptacle 120 in the first position when releasably attached to the storage compartment via connection to axle 140 fixed inside the storage compartment 410 as well as para. [0030] disclosing that receptacle 120 can be detached from axle 140 as such rendering the connection as a releasable attachment), and wherein the waste receptacle is in the second position when it occupies a second predetermined volume of space occupied by the waste receptacle separated from a first predetermined volume of space occupied by the waste receptacle in the first positon (waste receptacle 120 rotated to a second position, inside storage compartment 410, a second predetermined volume of space which is separate from the first predetermined volume of space of receptacle 120 being the in the first positon which is outside the storage compartment 410 and inside the galley way as seen in FIG. 2), wherein moving the waste receptacle from the first position to the second position reveals the first predetermined volume of space within a galley to increase an occupiable floor area (moving receptacle 120 as seen in FIG. 2 from the first position which is outside the storage compartment 410 to inside the storage compartment 410, the second position of the receptacle 120, reveals additional occupiable space inside the galley as seen in FIGS. 1 and 4A-4B). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koyama to use the arrangement of Cunningham, as a known movable waste receptacle arrangement for the purpose of facilitating the removal of the waste receptacle. 
 12.	Regarding Claim 2, modified Koyama discloses the of claim 1, wherein the additional space created when the waste receptacle is in the second position is located in between the washing station and an inner wall of the plurality of walls opposite the first interior sidewall, and one of the two adult -25-AIRGMB 3.OF-001humans occupies the additional space when two adult humans are inside the lavatory structure (with consideration to the movable receptacle 120 as disclosed by Cunningham, such that in the second position the receptacle 120 is inside the storage compartment 410, analogous to compartment 48A as disclosed by Koyama, such that the additional space is created in portion SB of interior space SA/SB in between the washing station 42 and inner wall 32 opposite the first interior side wall 30A such two adult humans can occupy the additional space inside lavatory 18A of Koyama).
13.	Regarding Claim 3, modified Koyama discloses (see Koyama) the aircraft of claim 2, wherein additional space covers a lavatory floor area by at least some area (additional space created in portion SB of lavatory 18A covers a floor area by at least some area).
	Modified Koyama is silent regarding the additional space covers a lavatory floor area specifically of at least 0.12 square meters; however, it would have been obvious matter of design choice to modify the invention of Koyama such that the additional space covers a floor area of at least 0.12 square meters, since the applicant has not disclosed that the 0.12 square meters produces any unexpected results or is critical to the design, and it appears that the invention of Koyama would perform equally if the additional space covers a lavatory floor area by at least some area.
Regarding Claim 6, modified Koyama discloses (see Koyama) the aircraft of claim 1, wherein the lavatory interior space has a first unobstructed volume when the waste receptacle is in the first position and a second unobstructed volume larger than the first unobstructed volume when the waste receptacle is in the second position, the second unobstructed volume being at least 4 % greater than the first unobstructed volume (as the waste receptacle 120 as disclosed by Cunningham is in a secured position, the first position, relative to the washing station 42 as disclosed by Koyama such that the lavatory interior space SB/SA has a first unobstructed volume, and a second unobstructed volume when the waste receptacle 120 as disclosed by Cunningham in the second position, the second unobstructed volume being greater than the first unobstructed volume by at least some amount).
	Modified Koyama is silent regarding the second unobstructed volume being at least 4% greater than the first unobstructed volume; however, it would have been obvious matter of design choice to modify the invention of Koyama such that the second unobstructed volume being at least 4% greater than the first unobstructed volume since the applicant has not disclosed that the 4% greater volume of the second unobstructed space produces any unexpected results or is critical to the design, and it appears that the invention of modified Koyama would perform equally if the second unobstructed volume is at least greater than the first unobstructed volume.
15.	Regarding Claim 10, modified Koyama discloses (see Koyama) the aircraft of claim 2, wherein the washing station includes a sink positioned within the lavatory interior space such that the sink is reachable by a hand of an adult human while the adult human is disposed on the toilet and while the adjust human is seated in an isle wheelchair on a floor area adjacent to the toilet within the lavatory structure (FIG. 1 illustrates a sink 42B that is reachable to a passenger that can use toilet 40 and a passenger that may require a wheelchair inside the lavatory).
Regarding Claim 18, Koyama discloses an aircraft lavatory (Abstract, para. [0045]; aircraft including an aircraft lavatory 18A as seen in FIGS. 1-6)  for single person use or assisted person use (the single person use or assisted person use is an intended use and is therefore not required) comprising: 
	a plurality of walls including a first wall that is coextensive with a portion of an aircraft cabin sidewall (paras. [0045]-[0048]; plurality of walls at least consisting of walls 30A, 30B, 34, 28 as seen in FIGS. 3-6 with wall 34 being coextensive with a portion of an aircraft cabin side wall 32), the plurality of walls enclosing a first subarea, a second subarea, a -28-AIRGMB 3.OF-001 third subarea and a fourth subarea combined to define a cross-sectional area enclosed by the plurality of walls (the plurality of walls as seen in FIGS. 4-6 enclosing first, second, third and fourth subareas defined within the lavatory structure 18A), 
a washing station inside the lavatory and corresponding to the first subarea (a washing station 42 corresponding to the first subarea); 
a toilet inside the lavatory and corresponding to the second subarea (toilet 40 corresponding to the second subarea); 
a floor area directly below an unobstructed space sufficient for substantial occupation by an adult human, the floor area corresponding to the third subarea (floor area 26 disposed on the bottom of the lavatory structure 18A providing sufficient space for occupation by an adult human, and the floor proximate to toilet 40 corresponding to the third subarea as seen in FIG. 5); and 
a waste receptacle inside a storage compartment (para. [0057]; waste receptacle placed inside storage compartment 48A) attached to the washing station (42), 
wherein the waste receptacle is in the position when attached to the washing station (waste receptacle inside storage compartment 48A being in the position when attached to the washing station 42), the waste receptacle inside the lavatory and corresponding to the first subarea when in the first position (the waste receptacle inside the lavatory 18A corresponds to the fourth sub area when in the positon as seen in FIGS. 5), 
(the fourth subarea being the portion proximate to washing station 42 and door 38), and 
wherein the waste receptacle is in the position in the first subarea renders the third and fourth subareas are both free of obstructions so that two adult humans can substantially occupy a combined space above the third and fourth subareas (the waste receptacle inside storage compartment 48A corresponds to the first subarea such that third and fourth subareas which are areas proximate to the toilet and the washing station, respectively, which are free of obstruction such that two adult human can occupy a combined space above the subareas since the waste receptacle in the position which inside the storage compartment 48A).
Koyama is silent regarding the lavatory being a dual configuration lavatory, the waste receptacle movable between first and second position such that the first position corresponds to the fourth sub area and when in the second position the third and fourth subareas are free of obstruction.
Cunningham discloses a dual configuration waste receptacle (Cunningham Abstract, paras. [0023]-[0024]; waste receptacle 120 as seen in FIGS. 1-3) wherein the waste receptacle is movable between a first positon and a second position (waste receptacle 120 movable from a first position such as the receptacle 120 being outside a storage compartment 410 and occupying first predetermined volume inside a galley way as seen in FIG. 2), wherein the waste receptacle in the first positon when releasably attached to the storage compartment (waste receptacle 120 in the first position when releasably attached to the storage compartment via connection to axle 140 fixed inside the storage compartment 410 as well as para. [0030] disclosing that receptacle 120 can be detached from axle 140 as such rendering the connection as a releasable attachment), and wherein the waste receptacle is in the second position when it occupies a second predetermined volume of space occupied by the waste (waste receptacle 120 rotated to a second position, inside storage compartment 410, a second predetermined volume of space which is separate from the first predetermined volume of space of receptacle 120 being the in the first positon which is outside the storage compartment 410 and inside the galley way as seen in FIG. 2), wherein moving the waste receptacle from the first position to the second position reveals the first predetermined volume of space within a galley to increase an occupiable floor area (moving receptacle 120 as seen in FIG. 2 from the first position which is outside the storage compartment 410 to inside the storage compartment 410, the second position of the receptacle 120, reveals additional occupiable space inside the galley as seen in FIGS. 1 and 4A-4B). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koyama to use the arrangement of Cunningham, as a known movable waste receptacle arrangement for the purpose of facilitating the removal of the waste receptacle. 
17.	Regarding Claim 19, modified Koyama discloses the dual configuration aircraft lavatory of claim 18, wherein the fourth subarea is at least of a certain sized area (FIG. 5).
	Modified Koyama is silent regarding the fourth subarea is at least specifically 0.12 square meters; however, it would have been obvious matter of design choice to modify the invention of Koyama such that the fourth subarea is at least 0.12 square meters, since the applicant has not disclosed that the 0.12 square meters corresponding to the fourth subarea produces any unexpected results or is critical to the design, and it appears that the invention of Koyama would perform equally if the fourth subarea is size of an area that is not specifically 0.12 square meters. 
18.	Regarding Claim 20, modified Koyama discloses (see Koyama) the dual configuration aircraft lavatory of claim 18, wherein the third and fourth subareas have a combined area at least 16% greater (per FIG. 5 the third and fourth subareas have a combine area that must be greater than the third subarea).
	Modified Koyama is silent regarding the third and fourth subareas having a combined area at least specifically 16% greater than the third subarea alone; however, it would have been obvious matter of design choice to modify the invention of Koyama such that the combined area of the third and fourth subareas is at least 16% greater than the third subarea, since the applicant has not disclosed that the combined subareas being 16% greater than the third subarea produces any unexpected results or is critical to the design, and it appears that the invention of Koyama would perform equally if the combined area of the third and fourth subareas is greater than the third subarea that is not specifically 16%.

19.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 20150129718 A1) and Cunningham et al. (US 20120137902 A1) as applied to claim 1 above, and further in view of Conti et al. (US 5465660 A), hereinafter “Conti”.
20.	Regarding Claim 4, modified Koyama discloses the aircraft of claim 1.
	Modified Koyama is silent regarding the waste receptacle is in the second position when attached at a securement interface in a cabin galley.
	Conti discloses an aircraft trash collection and compacting apparatus (Conti Abstract and FIG. 1), including a waste receptacle in a secured position when attached at a securement interface in a cabin galley (Col. 6, lines 4 - 25 discloses waste receptacle 10 in a secured position when attached at a securement interface such as service counter of galley 12 via locking levers 18 as seen in FIGS. 1-2).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Koyama as taught by such that the waste receptacle is in the second position when attached at securement interface in a cabin galley. In doing so, 
21.	Regarding Claim 5, modified Koyama discloses the aircraft of claim 1. 
	Modified Koyama is silent regarding the waste receptacle is slidingly removable. 
	Conti discloses an aircraft trash collection and compacting apparatus of a galley (Conti Abstract and FIG. 1), including a waste receptacle is slidable along the guide structure so the waste receptacle is removable from one position to another (FIGS. 1-2 illustrates waste receptacle 10 slidingly removable from a secured position to a removed position by means of sliding base 24).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Koyama as taught by such that the waste receptacle is slidingly removable from the first position. In doing so, the removal of the waste receptacle from the secured position is facilitated by the user of the lavatory.

22.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 20150129718 A1) and Cunningham et al. (US 20120137902 A1) as applied to claim 1 above, and further in view of Minegishi et al. (US 20150298809 A1), hereinafter “Minegishi”.
23.	Regarding Claim 7, modified Koyama discloses the aircraft of claim 1.
	Modified Koyama is silent regarding a stowage space below the lavatory interior space. 
	Minegishi discloses an aircraft lavatory (Minegishi Abstract and FIG. 1), including a stowage space below the lavatory interior space, the stowage space having a volume sufficient so that the waste receptacle is disposable therein and the waste receptacle being in a stowed position when positioned in the stowage space (paras. [0069]-[0078] disclose a waste receptacle 44 stored within stowage space 40a of a washing station which at least includes base 28 and sink 16 which is disposed below a lavatory interior space of lavatory 10, and wherein the stowage space 40a as seen in FIG. 3 must have a volume sufficient for storing waste receptacle 44 in a stowed position).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Koyama as taught by Minegishi such that a stowage space below the lavatory interior space, the stowage space having a volume sufficient so that the waste receptacle is disposable therein and the waste receptacle being in the second position when positioned in the stowage space. In doing so, the passenger may utilize an existing space inside the lavatory for stowing the waste receptacle and thereby creating extra space n without the need of removing the waste receptacle from inside the lavatory.

24.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 20150129718 A1), Cunningham et al. (US 20120137902 A1) and Minegishi et al. (US 20150298809 A1) as applied to claim 7 above, and further in view of Savian et al. (US 20140196206 A1), hereinafter “Savian”, in view of Conti et al. (US 5465660 A).
25.	Regarding Claim 8, modified Koyama discloses the aircraft of claim 7.
	Modified Koyama is silent regarding a door providing access to the stowage space and the waste receptacle being slideable.
	Savian discloses a modular aircraft lavatory (Savian Abstract and FIG. 15), including a floor area that includes a door providing access to the stowage space when opened, the door located and openable so that the waste receptacle is accessible (para. [0092] discloses an waste receptacle access door 53 which is positioned on a floor and thus providing access to a stowage space which includes waste receptacle 114 as seen in FIG. 16).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Koyama as taught by Savian such that including a 
	Modified Koyama is silent regarding the waste receptacle is slideable into stowage space.
	Conti discloses an aircraft trash collection and compacting apparatus (Conti Abstract and FIG. 1), including a waste receptacle disposed inside a stowage space and being slideable between a first position and a second position (FIGS. 1-2 illustrate waste receptacle 10 disposed inside a stowage space and slidable between first and second positions).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Koyama as taught by such Conti that the waste receptacle is slideable between the first position and the second position. In doing so, the passenger may facilitate the insertion or removal of the waste receptacle from inside the stowage space to create additional space inside the lavatory.

26.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 20150129718 A1) and Cunningham et al. (US 20120137902 A1) as applied to claim 1 above, and further in view of Koyama et al. (US 20180265202 A1), hereinafter “Koyama II”.
27.	Regarding Claim 9, modified Koyama discloses the aircraft of claim 1.
	Modified Koyama is silent regarding the second potion above the first predetermined volume of space. 
Koyama II discloses an aircraft lavatory (Abstract, para. [0045]; aircraft lavatory 18A as seen in FIGS. 1-6) wherein the waste receptacle is in the second position when positioned entirely above the first predetermine volume of space (FIG. 15 illustrates waste receptacle 18F/34A removed from the first position and capable of being placed above the first position wherein waste receptacle 18F/34A is secured to the washing station).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Koyama to use the arrangement of Koyama II, as a known waste receptacle arrangement for the purpose of optimizing the positon of the waste receptacle inside an aircraft lavatory for revealing additional occupiable space. 
28.	Regarding Claim 11, modified Koyama discloses (see Koyama) the aircraft of claim 10, wherein the sink has a long dimension relative to a rear wall of the plurality of walls (FIG. 6 illustrates sink 42B which must have a long dimension relative to a rear wall 30B).
	Modified Koyama is silent regarding the washing station positioned against the rear wall.
Koyama II discloses an aircraft lavatory (Abstract, para. [0045]; aircraft lavatory 18A as seen in FIGS. 1-6) wherein the sink has a long dimension relative to a rear wall of the plurality of walls that faces the rear of the cabin, the washing station positioned against the rear wall (FIG. 1 illustrates sink 1404 which must have a long dimension relative to a rear wall 1408 and the washing station which includes sink 1404 is positioned against the rear wall 1408).
	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Koyama to use the arrangement of Koyama II, as a known conventional arrangement of a washing station inside a lavatory for the purpose of optimizing the occupiable space inside the lavatory.
	Koyama is silent regarding the sink has a long dimension oriented at an angle between 40 and 50 degrees; however, it would have been obvious matter of design choice to modify the invention of Koyama such that the sink is oriented at angle between 40 and 50 degrees since the applicant has not disclosed that the precise orientation of the sink produces any unexpected results or is critical to the .

29.	Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 20150129718 A1), in view of Cunningham et al. (US 20120137902 A1), in view of Cooper et al. (US 7866603 B2), hereinafter “Cooper”, in view of Dannenberg et al. (US 8424130 B2), hereinafter “Dannenberg”.
30.	Regarding Claim 12, Koyama discloses an aircraft including an aircraft lavatory (Abstract, para. [0045]; aircraft including an aircraft lavatory 18A as seen in FIGS. 1-6) for single person use or assisted person use (the single person use or assisted person use is an intended use and is therefore not required) comprising:
	an aircraft body containing an aircraft cabin (an aircraft body by definition contains an aircraft cabin, see FIG. 1), the aircraft cabin having a longitudinal length between a front of the cabin and a rear of the cabin (the aircraft cabin by definition has longitudinal length between a front of the cabin and a rear of the cabin, see FIG. 1), and the aircraft cabin having a lateral width between opposite first and second interior sidewalls extending upwardly and curving laterally toward each other to a roof of the aircraft cabin (the aircraft cabin by definition has a lateral width between opposing first and second interior sidewalls extending upwardly and curving laterally toward each other to a roof the aircraft cabin, see FIG. 6 for sidewall 32 curving laterally toward a roof of the aircraft cabin); 
a floor surface in the aircraft cabin (para. [0045]; floor surface 26); and 
a lavatory structure in the aircraft cabin (lavatory structure 18A as seen in FIG. 1), the lavatory structure (18A) being positioned in an area between the floor surface (26) and the first interior sidewall (30A) and comprising: 
a plurality of walls including a first lateral wall, a second lateral wall, an outer wall, and an inner 
(walls as summarized in FIGS. 5 and 6 enclosing and defining lavatory interior space SA/SB) wherein the outer wall is coextensive with a portion of the first interior sidewall (wall 30A coextensive with wall 28 as well as wall 34 coextensive with wall 32) and the inner wall is parallel to an aisle adjacent to the lavatory structure (inner wall 34 parallel to an adjacent isle 14 as seen in FIG. 2), 
a toilet (40) inside the lavatory interior space (SA/SB) and positioned adjacent to the first lateral wall and the 
outer wall (FIG. 6); and 
a washing station (42) inside the lavatory interior space (SA/SB) and positioned adjacent to the second lateral wall and the outer wall (FIG. 6), 
wherein the washing station includes a sink having a long dimension non-parallel to a length of the second lateral wall so that the sink is accessible by an adult human disposed on the toilet and an adult human disposed in an aisle wheelchair in a space adjacent to the toilet (the washing station 42 as seen in FIG. 6 having sink 42B having a long dimension parallel to a length of the second lateral wall 30B such that the sink can be accessed by an adult human on toilet 40 and an adult human disposed in an isle wheelchair in a space adjacent to toilet 40); 
a waste receptacle inside a storage compartment para. [0057]; waste receptacle placed inside storage compartment 48A) attached to the washing station (42), 
wherein the waste receptacle is in the position when attached to the washing station (waste receptacle inside storage compartment 48A being in the position when attached to the washing station 42), and 
wherein the waste receptacle is in the position when it occupies a predetermined volume of space in the storage compartment of the aircraft cabin (the waste receptacle inside the storage compartment 48A occupies a first predetermined volume of space while inside the storage compartment 48A, the inter space SA/SB of the lavatory 18A being unobstructed by the position of the waste receptacle),
wherein the lavatory interior space is sufficient volume so that two adult humans simultaneously fit within the lavatory interior space (as seen in FIG. 6 when waste receptacle interior space SA/SB provides sufficient volume for accommodating two adult humans simultaneously to fit within the lavatory 18A).
Koyama is silent regarding a movable waste receptacle the sink having a long dimension non-parallel to the length of the second lateral wall; a movable waste receptacle; the waste receptacle is positioned external to the lavatory structure in the second position; and wherein the additional space created is between specifically 0.1 and 0.2 cubic meters.
	Cooper discloses an aircraft lavatory (Cooper Abstract and FIG. 3), including a sink having a long dimension non-parallel to a length of the second lateral wall (sink 220 having a long dimension non-parallel to a length of the second lateral wall 302).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koyama to use the arrangement of Cooper, as a known lavatory sink arrangement for providing additional space to the passenger inside the lavatory.
	Modified Koyama is silent regarding the movable waste receptacle and the waste receptacle is positioned external to the lavatory structure in the second position; wherein the additional space created is between specifically 0.1 and 0.2 cubic meters.
	Cunningham discloses a dual configuration waste receptacle (Cunningham Abstract, paras. [0023]-[0024]; waste receptacle 120 as seen in FIGS. 1-3) wherein the waste receptacle is movable between a first positon and a second position (waste receptacle 120 movable from a first position such as the receptacle 120 being outside a storage compartment 410 and occupying first predetermined volume inside a galley way as seen in FIG. 2), wherein the waste receptacle in the first positon when releasably attached to the storage compartment (waste receptacle 120 in the first position when releasably attached to the storage compartment via connection to axle 140 fixed inside the storage compartment 410 as well as para. [0030] disclosing that receptacle 120 can be detached from axle 140 as such rendering the connection as a releasable attachment), and wherein the waste receptacle is in the second position when it occupies a second predetermined volume of space occupied by the waste receptacle separated from a first predetermined volume of space occupied by the waste receptacle in the first positon (waste receptacle 120 rotated to a second position, inside storage compartment 410, a second predetermined volume of space which is separate from the first predetermined volume of space of receptacle 120 being the in the first positon which is outside the storage compartment 410 and inside the galley way as seen in FIG. 2), wherein moving the waste receptacle from the first position to the second position reveals the first predetermined volume of space within a galley to increase an occupiable floor area (moving receptacle 120 as seen in FIG. 2 from the first position which is outside the storage compartment 410 to inside the storage compartment 410, the second position of the receptacle 120, reveals additional occupiable space inside the galley as seen in FIGS. 1 and 4A-4B). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Koyama to use the arrangement of Cunningham, as a known movable waste receptable arrangement for the purpose of facilitating the removal of the waste receptacle. 
	Modified Koyama is silent regarding the waste receptacle being external to the lavatory structure.
(Dannenberg Abstract and FIG. 1), including a waste receptacle is positioned external to the lavatory structure in the second position (Col. 9, lines 29-33 discloses a waste receptacle within toilet unit 200, and FIGS. 1-2 illustrates the toilet unit in a first position disposed inside the lavatory and in a second position removed from the lavatory).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Koyama to use the arrangement of Dannenberg, as known lavatory waste receptacle arrangement for the purpose of facilitating the removal of waste quickly and efficiently from inside the lavatory.
	Modified Koyama is silent regarding the additional space created is between specifically 0.1 and 0.2 cubic meters; however, it would have been obvious matter of design choice to modify the invention of modified Koyama such that the additional space created is between 0.1 and 0.2 cubic meters, since the applicant has not disclosed that the additional space created is between 0.1 and 0.2 cubic meters produces any unexpected results or is critical to the design, and it appears that the invention of modified Koyama would perform equally if the additional space created is not between 0.1 and 0.2 cubic meters.
31.	Regarding Claim 13, modified Koyama discloses (see Cooper) the aircraft of claim 12, wherein the long dimension of the sink is oriented at an angle between 40 and 50 degrees relative to the second lateral wall (the long dimension of sink 220 is oriented at an angle between 40 and 50 degrees relative to the second lateral wall 302 as seen in FIGS. 3-4).
32.	Regarding Claim 14, modified Koyama discloses (see Koyama) the aircraft of claim 13, wherein the sink (42B) includes a portion at a first distance from the outer wall and the toilet includes a portion at the first distance from the outer wall (the distance of sink 42B from the walls as summarized in FIG. 6).
Regarding Claim 15, modified Koyama discloses (see Cunningham) the aircraft of claim 12, wherein the waste receptacle is adapted to support a load (the waste receptacle 120 as seen in FIG. 3 must be a able to support a load up to a certain amount).
Modified Koyama is silent regarding a load of 12 kilograms; however, it would have been obvious matter of design choice to modify the invention of modified Koyama such that the waste receptacle is adapted to support a load of up to 12 kilograms disposed therein, since the applicant has not disclosed that the waste receptacle is adapted to support a load of up to 12 kilograms produces any unexpected results or is critical to the design, and it appears that the invention of modified Koyama would perform equally if the waste receptacle is capable of supporting a load.
34.	Regarding Claim 16, modified Koyama discloses (see Koyama) the aircraft of claim 12, wherein the lavatory structure is sized to fit between an aisle and the first interior sidewall when the aircraft is configured so that the aisle is the only aisle along a length of the cabin (see FIG. 1 illustrating lavatory structure 18A relative to aisle 14, the lavatory must be between an isle and a wall, since the claim requires “sized to fit”, Koyama’s unit is also “sized to fit” in such a location as claimed, depending on the size of the aircraft). 
35.	Regarding Claim 17, modified Koyama discloses the aircraft of claim 12, wherein the waste receptacle (Cunningham receptacle 120 inside moved storage compartment 410 as the second position) is in the second position (inside compartment 48A as disclosed by Koyama), space within the lavatory structure is sufficient so that one adult human seated in an aisle wheelchair and another adult human in a standing position simultaneously fit within the lavatory interior structure (lavatory structure 18A as disclosed by Koyama is sufficient so that an adult can be seated in aisle wheelchair and another adult in a standing position, both fitting inside lavatory 18A). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 18 filed on 09/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With regard to arguments in the drawing objections section on page 10 of the remarks, the applicant asserts that “no new matter is added by way of these new figures”. The examiner disagrees with such assertion as well as the paragraphs cited for allegedly supporting the new matter specifically found in figure 9 of the drawings filed on 09/21/2021. As discussed in the drawing objection above, rails 180’ and 182’ are not representative of the rail disclosed in the original disclosure, in particular the original specification filed on 12/11/2018. For example, the position of the rails with respect to the waste receptacle, the locking mechanisms as well as the specific wall in which the rails are connected to is not disclosed in the original disclosure. Based on the original disclosure it cannot be assumed that the rails are disposed in such manner. The rails requires support from the original disclosure and is not in any way optional, it is required. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	 
/Richard R. Green/Primary Examiner, Art Unit 3647